

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of December 19,
2007 by and between Richard Papalian (the “Executive”) and Sionix Corporation, a
Nevada corporation (the “Corporation”). The foregoing parties are sometimes
referred to hereinafter individually as a “Party” or collectively as the
“Parties.”


WHEREAS, the Corporation believes that the Executive’s service, experience,
contacts and knowledge are valuable to the Corporation in connection with its
business; and


WHEREAS, the Corporation desires to employ the Executive, and the Executive
desires to be employed by the Corporation, as the Chief Executive Officer of the
Corporation.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
covenant and agree as follows:


1. Employment. The Corporation hereby agrees to employ the Executive and the
Executive hereby accepts such employment upon the terms and subject to the
conditions hereinafter set forth. The Executive agrees to devote at least two
(2) business days per week to the performance of his duties and responsibilities
hereunder. The Executive shall not be prohibited from engaging in any other
business or endeavor so long as such other business or endeavor is not
competitive with the Corporation’s actual or prospective business and, subject
to the foregoing, nothing herein shall prohibit Executive from engaging in any
other business or activity, including, without limitation, as an officer,
director, manager, member, partner or stockholder of any other entities.


2. Term of Employment. Subject to Section 7, the term of the Executive’s
employment pursuant to this Agreement shall commence on and as of the date
hereof (the “Effective Date”), and shall terminate on December 19, 2008 (the
“Initial Term”). This Agreement shall automatically renew for an additional one
(1) year period (the “Successive Term”), unless either Party shall notify the
other in writing of its intent not to renew at least sixty (60) days prior to
the expiration of the Initial Term. In this Agreement the word “Term” shall
refer to the Initial Term and the Successive Term, if any.


3. Authority; Extent of Service. During the Term, the Executive shall serve as
Chief Executive Officer of the Corporation. The Executive shall report directly
to the board of directors of the Corporation (the “Board”), and shall have
powers and duties consistent with the position of Chief Executive Officer,
including, but not limited to: (a) hiring personnel, subject to Board approval
(except with respect to hiring administrative support staff, which shall not
require Board approval); (b) terminating personnel, upon Board approval; (c)
establishing and executing a strategic plan for the Corporation, which plan
shall be approved by the Board; (d) overseeing of all of the Corporation’s
day-to-day operations; (e) recommending to the Board auditing, financial and
legal advisors for engagement by the Corporation; (f) negotiating and managing
strategic transactions for the Corporation, including, without limitation,
corporate financing, sale and acquisition transactions; and (g) such other
duties as are reasonably and lawfully delegated to him from time to time by the
Board.
 
4. Appointment to Board. On the Effective Date, the Board shall appoint the
Executive to serve as a member of the Board. Thereafter, the Executive shall be
a director of the Corporation and shall hold such office so long as Employee
continues to serve as the Chief Executive Officer of the Corporation.
 

--------------------------------------------------------------------------------




5. Location. During the Term, the Executive may perform his duties from his home
office or at the Corporation's offices in Irvine, California, at the discretion
of the Executive.
 
6. Remuneration; Benefits. In consideration of the services to be rendered
hereunder, the Executive shall be entitled to the following remuneration:


(a) Equity Compensation. Upon the Effective Date, the Executive shall be granted
a non-qualified stock option (the “Option”) to purchase up to an aggregate of 5%
of the Corporation’s outstanding common stock, par value $0.001 per share (the
“Common Stock”), on a fully diluted basis calculated as of the Effective Date
(the “Option Shares”), and exercisable for a period of 5 years at an exercise
price of $0.25 per share (the “Exercise Price”), which Option Shares shall be
subject to vesting and certain adjustments as provided in the Notice of Grant of
Stock Option substantially in the form attached hereto as Exhibit A (the “Grant
Notice”) and the form of Option Agreement attached thereto as Exhibit A (the
“Option Agreement”). The Corporation agrees to register the Option Shares with
the Securities and Exchange Commission on Form S-8 within 30 days of the
Effective Date. In addition, in the event the Corporation’s Market
Capitalization (as defined in the Grant Notice) is $175 million or more for 15
consecutive trading days, no later than the first year anniversary of the
expiration of the Term, then the Corporation will issue to the Executive upon
the conclusion of such 15 trading day period a five-year option to purchase an
additional 1.5% of the Corporation’s outstanding Common Stock on a fully diluted
basis calculated as of the date of this Agreement, at an exercise price equal to
the closing price on the 15th day of such 15 trading day period.


(b) Annual Salary. The Executive shall not be entitled to receive an annual
salary during the Initial Term.


(c) Benefits. The Executive shall not be entitled to receive any paid vacation
or other benefits during the Initial Term, including, without limitation,
medical, pension, dental, life insurance, disability income, retirement or other
employment benefits as may be in effect from time to time for other executive
officers of the Corporation generally.


(d) Expenses. The Corporation shall reimburse the Executive for all reasonable
business expenses incurred during Executive’s employment hereunder (the
“Expenses”), with any individual Expenses in excess of two thousand five hundred
dollars ($2,500) or aggregate Expenses in excess of five thousand dollars
($5,000) in any 30-day period commencing as of the Effective Date to be
submitted to the Board for pre-approval by the Board.


(e) Directors’ and Officers’ Liability Insurance. The Corporation shall maintain
directors’ and officers’ liability insurance in an amount of not less than
$5,000,000 million in coverage and with a carrier as determined in the Board’s
discretion and consented to by the Executive.


(f) Additional Remuneration. During the Successive Term, if any, the Executive
shall be entitled to only such remuneration and benefits as may be negotiated
and mutually agreed upon in writing by the Parties. The parties agree that prior
to the end of the Initial Term they shall use good faith efforts to negotiate
renumeration for the Successive Term; provided that nothing herein shall require
either party to renew the term of this Agreement for the Successive Term.


7. Termination and Termination Benefits. Notwithstanding the provisions of
Section 2, the Executive’s employment under this Agreement shall terminate under
the following circumstances:
 
2

--------------------------------------------------------------------------------


 
(a) Termination for Cause. Subject to Section 7(d), the Corporation may
terminate Executive's employment under this Agreement for Cause at any time
prior to expiration of the Term. As used herein, "Cause" shall mean only:
 
(i)if Executive is convicted of (or pleads nolo contendere to) any felony;
 
(ii)acts of fraud, misappropriation or embezzlement committed by Executive at
the expense of the Corporation;
 
(iii) a determination by the Corporation that Executive has engaged in willful
misconduct, gross negligence or gross or habitual neglect in the performance of
his duties under this Agreement; or


(iv) a material breach by the Executive of any of the covenants, terms or
provisions of this Agreement that remains uncured for a period of 30 days after
written notice by the Corporation to the Executive.


Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to him a copy of a resolution duly adopted by
the affirmative vote of a majority of the Board (not counting Executive) at a
meeting of the Board (after reasonable notice to Executive and opportunity for
Executive, together with his counsel, to be heard before the Board and to cure
such conduct within thirty (30) days thereof to the extent curable), finding
that in the good faith opinion of the Board, Executive engaged in the conduct
described herein, and specifying the particulars thereof.


(b) Termination for Good Reason. Subject to Section 7(d), the Executive’s
employment under this Agreement may be terminated by the Executive for Good
Reason by written notice to the Board. The occurrence of one or more of the
following events shall constitute “Good Reason”:
 
(i) the Corporation’s material breach of any of the provisions of this
Agreement, which breach is not cured by the Corporation within fifteen (15) days
following written notice thereof from Executive; provided, that the Corporation
can only cure such breach on two (2) occasions;
 
(ii) any adverse alteration in Executive's titles, positions, status, duties or
authority with the Corporation;
 
(iii) the Executive's ceasing to be a member of the Board for any reason other
than Executive's death, Disability, termination for Cause hereunder, resignation
or refusal to stand for re-election to the Board;
 
(iv) any reduction in Executive's compensation;
 
(v) any relocation of the Corporation's principal executive offices outside of
the Orange County or Los Angeles metropolitan areas;


(vi) the Board requests the Executive to engage in any unlawful activity; or
 
3

--------------------------------------------------------------------------------


 
(vii) a Change in Control shall occur.
 
A "Change in Control" shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:
 
(i) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Corporation or any Affiliate thereof, is or becomes after the Effective Date the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation (not including in the securities
beneficially owned by such person any securities acquired directly from the
Corporation or Executive) representing fifty percent (50%) or more of the
combined voting power of the Corporation's then outstanding securities; or
 
(ii) in the event that the individuals who at the beginning of the Initial Term
constitute the Board, and any new director whose election by the Board or
nomination for election by the Corporation's shareholders was approved by a vote
of at least a majority of the Board then still in office who either were members
of the Board at the beginning of the Initial Term or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof during the Initial Term; or
 
(iii) the shareholders of the Corporation approve a merger or consolidation of
the Corporation with or the sale of the Corporation to any other entity and, in
connection with such merger, consolidation or sale, individuals who constitute
the Board immediately prior to the time any agreement to effect such merger or
consolidation is entered into fail for any reason to constitute at least a
majority of the Board of the surviving corporation following the consummation of
such merger or consolidation; or
 
(iv) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation's assets to an entity
not controlled by the Corporation.
 
(c) Termination Without Cause or Good Reason. Subject to Section 7(d), the
Executive’s employment under this Agreement may be terminated by the Corporation
without Cause, or by the Executive without Good Reason, immediately upon written
notice to the other Party.


(d) Effects of Termination. If during the Term (i) the Executive’s employment is
terminated by the Corporation for Cause, or by the Executive without Good
Reason, then any as yet unvested Option Shares shall be immediately forfeited
upon the date of such termination (the “Termination Date”), as provided in the
Option Agreement; or (ii) the Executive’s employment is terminated by the
Corporation without Cause, or by the Executive for Good Reason, then any as yet
unvested Option Shares shall immediately vest and become exercisable upon the
Termination Date, for the entire life of the Option, as provided in the Option
Agreement. Notwithstanding anything herein to the contrary, the Executive’s
obligations under Sections 8 of this Agreement and the Corporation’s obligations
under Section 9 of this Agreement shall survive any termination of the
Executive’s employment with the Corporation at any time and for any reason.
 
4

--------------------------------------------------------------------------------


 
(e) Death; Disability. Upon the death or Disability of the Executive, all
obligations of the Corporation under this Agreement shall immediately terminate
other than with respect to vested but unexercised Option Shares to the extent
accrued or vested through the Termination Date, as provided in the Option
Agreement. As used in this Section 7, the term “Disability” means the good faith
determination of the Board that the Executive has become so physically or
mentally incapacitated or disabled as to be unable to satisfactorily perform his
duties hereunder for a period of one hundred twenty (120) consecutive calendar
days or for one-hundred eighty (180) days in any three-hundred sixty (360) day
period, such determination based upon a certificate as to such physical or
mental disability issued by a licensed physician and/or psychiatrist (as the
case may be) mutually agreed upon by Executive and the Corporation.
 
(f) No Mitigation; No Offset. The Parties hereto agree that Executive shall not
be required to mitigate damages in respect of any termination benefit or payment
due under this Agreement or in respect of any damage award as a result of the
Corporation's breach of this Agreement, nor shall any such benefit or award be
offset by any future compensation or income received by Executive from any other
source. The Corporation shall not have the right to offset against its
obligations hereunder or against any such damage award any amounts payable by
Executive to Corporation for any reason.
 
8. Non-Competition; Non-Solicitation; Confidentiality; Proprietary Rights.
 
(a) Non-Competition. The Executive agrees that he shall not during the Term:


(i) directly or indirectly own, engage in, manage, operate, join, control, or
participate in the ownership, management, operation, or control of, or be
connected as a stockholder, partner, member, joint venturer, director, officer,
employee, consultant or agent with, any corporation, limited liability company,
partnership, sole proprietorship, association, business, trust, or other
organization, entity or individual which develops, manufactures or markets
products or performs services which are competitive with products or services of
the Corporation or its subsidiaries; provided, however, that the Executive may
own, directly or indirectly, securities of any entity traded on a national
securities exchange or listed or quoted on an interdealer quotation system; and
provided, further, that the Executive does not, directly or indirectly, own more
than 5% of any class of equity securities, or securities convertible into or
exercisable or exchangeable for more than 5% of any class of equity securities,
of such entity;


(ii) call upon, solicit, direct, take away, provide products or services to, or
accept any orders of business from, any customers or clients of the Corporation
for products or services which are competitive with the products or services of
the Corporation or its subsidiaries; or


(iii) solicit any employee of the Corporation to terminate such employee’s
employment with the Corporation.
 
5

--------------------------------------------------------------------------------


 
(b) Confidential Information. As used in this Agreement, the term “Confidential
Information” shall mean proprietary and non-public information that is not
disclosed by the Corporation in its public filings. Confidential Information
includes information, whether or not patentable or copyrightable, in written,
verbal, electronic or other tangible or intangible forms, stored in any medium,
including, by way of example and without limitation, trade secrets, ideas,
concepts, designs, configurations, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts processes, techniques,
formulas, software, improvements, inventions, domain names, data, know-how,
discoveries, copyrightable materials, marketing plans and strategies, sales and
financial reports and forecasts, customer lists, studies, reports, records,
books, contracts, instruments, surveys, computer disks, diskettes, tapes,
computer programs and business plans, prospects and opportunities (such as
possible acquisitions or dispositions of businesses or facilities). Confidential
Information may include information developed by the Executive in the course of
the Executive’s employment by the Corporation, as well as other information to
which the Executive may have access, in connection with the Executive’s
employment. Notwithstanding the foregoing, Confidential Information does not
include information (i) that is or becomes generally available in the public
domain through no fault of the Executive, (ii) was known by the Executive prior
to his employment by the Corporation, (iii) is disclosed pursuant to the lawful
requirement or request of a governmental agency or disclosure is permitted or
required by operation of law, court order, civil process or stock exchange.


(c) Confidentiality. In the course of performing services hereunder on behalf of
the Corporation and its affiliates, the Executive has had, and from time to time
will have, access to Confidential Information. The Executive agrees (i) to hold
such Confidential Information in strict confidence, (ii) not to disclose the
Confidential Information to any person (other than in the course of the regular
business of the Corporation), and (iii) not to use, directly or indirectly, any
of the Confidential Information for any purpose other than on behalf of the
Corporation. All documents, records, data, apparatus, equipment and other
physical property, whether or not pertaining to Confidential Information, that
are furnished to the Executive by the Corporation or are produced by the
Executive in connection with the Executive’s employment will be and remain the
sole property of the Corporation. Upon the termination of the Executive’s
employment with the Corporation at any time and for any reason, and as and when
otherwise requested by the Corporation, all Confidential Information (including,
without limitation, all data, memoranda, customer lists, notes, programs and
other papers or items, and reproductions thereof relating to the foregoing
matters) in the Executive’s possession or control, shall be immediately returned
to the Corporation.
 
(d) Third Party Agreements and Rights. The Executive represents to the
Corporation that the Executive’s execution of this Agreement, the Executive’s
employment with the Corporation and the performance of the Executive’s
obligations under this Agreement does not violate any existing obligations the
Executive has to any previous employer or other party. In the Executive’s work
for the Corporation, the Executive will not disclose or make use of any
information in violation of any agreements with or rights of any previous
employer or other party, and the Executive will not bring to the premises of the
Corporation any copies or other tangible embodiments of confidential information
belonging to or obtained from any previous employment or other party.
 
(e) Inventions. The Executive recognizes that the Corporation possesses a
proprietary interest in all of the Confidential Information and has the
exclusive right and privilege to use, protect by copyright, patent or trademark,
or otherwise exploit the processes, ideas and concepts described therein to the
exclusion of the Executive, except as otherwise agreed between the Corporation
and the Executive in writing. The Executive expressly agrees that any products,
inventions, discoveries or improvements made by the Executive in the course of
the Executive’s employment, including any of the foregoing which is based on or
arises out of the Confidential Information, shall be the property of and inure
to the exclusive benefit of the Corporation. The Executive further agrees that
any and all products, inventions, discoveries or improvements developed by the
Executive (whether or not able to be protected by copyright, patent or
trademark) during the Term, or involving the use of the time, materials or other
resources of the Corporation, shall be promptly disclosed to the Corporation and
shall become the exclusive property of the Corporation, and the Executive shall
execute and deliver any and all documents necessary or appropriate to implement
the foregoing.
 
6

--------------------------------------------------------------------------------


 
(f) Certain Remedies. It is specifically understood and agreed that any breach
of the provisions of this Section 8 of this Agreement by the Executive could
result in irreparable injury to the Corporation and its subsidiaries and
affiliates, and that the remedy at law alone may be an inadequate remedy for
such breach. Accordingly, the Executive agrees that if the Executive breaches
any portion of this Agreement, the Corporation or its subsidiaries and
affiliates shall be entitled, in addition to any other remedy it may have, to
seek to enforce the specific performance of this Agreement by the Executive
through both temporary and permanent injunctive relief, it being understood that
injunctive relief is in addition to, and not in lieu of, such other remedies.
 
9. Indemnification. The Corporation shall indemnify the Executive as provided in
an indemnification agreement in the form attached hereto as Exhibit B.


10. Integration. This Agreement and the attachments hereto constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all prior agreements between the Parties, whether written or verbal,
with respect to any related subject matter.


11. Assignment; Successors and Assigns, etc. Neither the Corporation nor the
Executive may make any assignment of this Agreement or any interest herein
without the prior written consent of the other Party; provided, however, in the
event of a Change in Control, this Agreement shall be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Corporation hereunder.


12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


13. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of any Party to require the
performance of any term or obligation of this Agreement, or the waiver by any
Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


14. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested to the Parties as
follows:


if to the Executive, at the last address the Executive has filed in writing with
the Corporation,
 
7

--------------------------------------------------------------------------------


 
with a copy to:


Manatt, Phelps & Phillips, LLP
11355 W. Olympic Blvd.
Los Angeles, California 90064
Attn: Mark J. Kelson, Esq.


if to the Corporation, as follows:


Sionix Corporation
2082 Michelson Drive, Suite 306
Irvine CA 92612
Attn.: Chairman of the Board of Directors


with a copy to:


Richardson & Patel LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attn.: Kevin Friedmann, Esq.


15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Corporation.


16. Governing Law. This Agreement shall be construed under and be governed in
all respects by the laws of the State of California, without giving effect to
the conflict of laws principles thereof.


17. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party; provided that a facsimile signature or email
delivery of a “.pdf” file containing such signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature.


18. Attorneys’ Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret any of the rights or obligations under this Agreement, the
prevailing Party shall be entitled to reasonable attorneys’ fees, costs, and
disbursements in addition to any other relief to which the prevailing Party may
be entitled. In addition, the Corporation shall promptly reimburse the Executive
upon presentation of billing statements for any and all legal fees and expenses
incurred by him in the preparation and negotiation of this Agreement and the
other agreements related hereto.
 


[SIGNATURE PAGE TO FOLLOW]
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.



 
CORPORATION:
     
SIONIX CORPORATION
         
By:
/s/ John Foster     
Name: John Foster
   
Title: Chairman of the Board
         
EXECUTIVE:
          /s/ Richard Papalian    
RICHARD PAPALIAN

 
9

--------------------------------------------------------------------------------


 
Exhibit A


Form of Stock Option Agreement
 

--------------------------------------------------------------------------------


 
Exhibit B


Form of Indemnification Agreement
 

--------------------------------------------------------------------------------

